 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.6


EMPLOYMENT AGREEMENT
 
Amended and Restated as December 29, 2008
 
This Amended and Restated Employment Agreement (“Agreement”) is dated as of
December 29, 2008  by and between RESOURCE AMERICA, INC., a Delaware corporation
having its principal place of business at 1 Crescent Drive, Suite 203, Navy
Yard, Philadelphia, Pennsylvania 19112 (“RAI”), and MICHAEL S. YECIES
(“Yecies”).
 
BACKGROUND
 
WHEREAS, Yecies and RAI are parties to an Employment Agreement dated November
17, 2006 (“Existing Agreement”); and
 
WHEREAS, RAI and Yecies desire to amend the Existing Agreement to comply with
section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and to
make other appropriate changes to comply with applicable law.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants set forth herein, and intending to be legally bound hereby, RAI and
Yecies hereby agree that the Existing Agreement is amended and restated to read
as follows:
 
1.           Employment.  During the term of this Agreement, Yecies shall be
employed as a Senior Vice President, Chief Legal Officer and Secretary of RAI.
 
2.           Duties.  Yecies shall report to, and accept direction from, the
Chief Executive Officer of RAI and from the Board of Directors of RAI (the
“Board”).  Yecies shall serve RAI diligently, competently and to the best of his
abilities.  Yecies shall devote substantially all of his time and attention to
the business of RAI and its affiliates, and shall not undertake any other duties
which conflict with these responsibilities.  Yecies shall render such services
as may reasonably be required of him to accomplish the business purposes of RAI,
and such duties as may be assigned to him from time to time and which are
appropriate for his positions at RAI.
 
3.           Term.  Yecies’ employment hereunder shall commence on the date
hereof and continue in full force and effect for a period of one (1) year,
unless sooner terminated in accordance with the provisions hereof (the
“Term”).  Such Term shall automatically extend so that on any day that this
Agreement is in effect, it shall have a then current term of one (1) year.  Such
automatic extensions shall cease upon RAI’s written notice to Yecies of its
election to terminate this Agreement at the end of the one (1) year period then
in effect.
 
      4.           Compensation.
 
(a)           Base Compensation.  During the period of employment, RAI shall pay
to Yecies "Base Compensation" to be established by the Board, which was
initially as of the
1

--------------------------------------------------------------------------------



date of the Existing Agreement in an amount equal to Two Hundred Ten Thousand
Dollars ($210,000) per annum base compensation (the “Initial Level”).  Yecies’
Base Compensation will be payable in accordance with the general payroll
practices by which RAI pays its executive officers, and the historical practice
of RAI’s compensation of Yecies.  It is understood that RAI, through the
compensation committee of the Board, will review Yecies’ performance on an
annual basis and increase or decrease (but in no event below the Initial Level)
his Base Compensation based upon his performance.
 
(b)           Incentive Compensation.  During the Term, Yecies may receive
incentive compensation in the form of cash bonus payments, stock option grants,
restricted stock grants and other forms of incentive compensation, based upon
Yecies’ performance.
 
5.           Benefits.
 
Yecies shall be entitled to receive the following benefits from RAI independent
of any other benefits which Yecies may receive from RAI or otherwise:
 
(a)           Participation in Plans.  Yecies shall be entitled to participate
in all applicable incentive, savings, and retirement plans, practices, policies,
and programs of RAI and in any group life, hospitalization or disability
insurance plans, and health programs, in each case to the extent Yecies is
eligible under the terms of such plans or programs.
 
(b)           Disability.  Yecies shall be eligible for any short and long term
disability and any life insurance plans or programs that are available to other
Senior Vice Presidents of RAI in each case to the extent Yecies is eligible
under the terms of such plans or programs.
 
(c)           Reimbursement of Expenses.  RAI shall reimburse Yecies for all
reasonable expenses incurred by Yecies in the performance of his duties,
including without limitation expenses incurred during business-related
travel.  Yecies shall present to RAI, from time to time, an itemized account of
such expenses in such form as may be required by RAI.
 
(d)           Personal Time Off.  Yecies shall be entitled to a number of days
of personal time off work during each calendar year which shall be no less than
the amount set forth in RAI’s company policies.  This includes days used for
vacation, illness or other personal matters but is exclusive of such office
holidays as may be designated by RAI.
 
6.           Termination.
 
Anything herein contained to the contrary notwithstanding, Yecies’ employment
hereunder shall terminate as follows:
 
(a)           Death.  Yecies’ employment shall terminate automatically upon the
death of Yecies.
 
(b)           Termination by RAI, for Cause.  RAI may terminate this Agreement
for Cause.  “Cause” shall encompass the following: (i) Yecies has committed any
act of fraud; (ii)
 
2

--------------------------------------------------------------------------------


illegal conduct or gross misconduct by Yecies, in either case that is willful
and results in material and demonstrable damage to the business or reputation of
RAI or any of its affiliates; (iii) Yecies is charged with a felony; (iv) the
continued failure of Yecies substantially to perform Yecies’ duties under this
Agreement (other than as a result of physical or mental illness or injury),
after RAI delivers to Yecies a written demand for substantial performance that
specifically identifies, with reasonable opportunity to cure, the manner in
which RAI believes that Yecies has not substantially performed his duties; or
(v) Yecies has failed to follow reasonable written directions of RAI which are
consistent with his duties hereunder and not in violation of applicable law,
provided Yecies shall have ten business days after written notice to cure such
failure.
 
(c)           Termination by RAI without Cause. RAI may terminate this Agreement
without Cause upon thirty (30) days prior written notice to Yecies.
 
(d)           Disability.  RAI may terminate this Agreement if Yecies becomes
disabled by reason of physical or mental disability for more than one hundred
eighty (180) days in the aggregate or a period of ninety (90) consecutive days
during any 365-day period and the Board determines, in good faith and in
writing, that Yecies, by reason of such physical or mental disability, is
rendered unable to perform his duties and services hereunder (a
“Disability”).  A termination of Yecies’ employment by RAI for Disability shall
be communicated to Yecies by written notice, and shall be effective on the
thirtieth (30th) day after receipt of such notice by Yecies (the “Disability
Effective Date”), unless Yecies returns to full-time performance of his duties
before the Disability Effective Date.
 
(e)           Good Reason. Yecies may terminate his employment for Good Reason
(as defined below) upon thirty (30) days’ prior written notice to RAI, which
notice shall set forth the grounds for such termination and the specific
provision(s) of this Agreement on which Yecies relies.  The notice must be
provided within two (2) months after the event giving rise to the termination
for Good Reason occurs.  RAI shall have a period of thirty (30) days during
which it may cure any condition reasonably susceptible of cure.  If RAI does not
correct the grounds for termination during the thirty (30) day period following
the notice of termination, Yecies’ termination of employment for Good Reason
must become effective within thirty (30) days after the end of the cure period,
in order for such termination to be treated as a termination for Good Reason
under this Agreement. For purposes of this paragraph (e) “Good Reason” shall
mean: (i) any action by RAI that results in a material diminution in Yecies’
position, authority, duties, or responsibilities, other than an isolated,
insubstantial, and inadvertent action that is not taken in bad faith and is
remedied by RAI promptly after receipt of notice thereof from Yecies; (ii) any
purported termination of Yecies’ employment by RAI for a reason or in a manner
not expressly permitted by this Agreement; (iii) any failure by RAI to comply
with Section 11(c) of this Agreement; or (iv) any other substantial breach of
this Agreement by RAI that either is not taken in good faith or is not remedied
by RAI promptly after receipt of notice thereof from Yecies.
 
(f)           Change of Control.  In the event of a Change of Control (as
defined below), Yecies may terminate his employment by providing such written
notice to RAI for a
3

--------------------------------------------------------------------------------



period of time commencing on the date such Change of Control occurs and ending
on the date six (6)months thereafter.
 
(g)           Termination by Yecies Without Cause.  Yecies may terminate this
Agreement for any reason other than those set forth in Section 6(e) (other than
by such Yecies’ death or Disability) upon one hundred eight (180) days prior
written notice to RAI.
 
(h)           The “Date of Termination” means the date of Yecies’ death, the
Disability Effective Date, the date on which the termination of Yecies’
employment by RAI for Cause or without Cause or by Yecies for Good Reason is
effective, or the date on which Yecies gives RAI notice of a termination of
employment without Good Reason, as the case may be.
 
(i)           A “Change in Control” means the occurrence of any of the following
events:
 
(1)           Consummation of a merger, consolidation, share exchange, division
or other reorganization or transaction of RAI (a “Fundamental Transaction”) with
any other corporation, other than a Fundamental Transaction which would result
in the voting securities of RAI outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least sixty percent (60%) of the combined
voting power immediately after such Fundamental Transaction of (i) RAI’s
outstanding securities, (ii) the surviving entity’s outstanding securities, or
(iii) in the case of a division, the outstanding securities of each entity
resulting from the division;
 
(2)           Consummation of a plan of complete, liquidation or winding-up of
RAI or an agreement for the sale or disposition (in one transaction or a series
of transactions) of all or substantially all of RAI’s assets;
 
(3)           During any period of twenty-four consecutive months, less than
one-third of the individuals who at the beginning of such period constituted the
Board (including for this purpose any new director whose election or nomination
for election by RAI’s shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who were directors at the beginning
of such period) are on the Board at the end of such period.
 
 
(4)
Neither Edward E. Cohen nor Jonathan Cohen are on the Board; or

 
(5)           Jonathan Cohen is no longer Chief Executive Officer of RAI.
 
7.           Effect of Termination.
 
(a)           Death.  If Yecies’ employment is terminated by reason of Yecies’
death during the Term, a death benefit shall be paid to Yecies’ designated
beneficiaries (or, if there is no such beneficiary, to Yecies’ estate or legal
representative), in an amount equal to the sum of the following amounts: (1) any
portion of Yecies’ Base Compensation through the Date of Termination that has
been earned but not yet been paid; (2) any accrued but unpaid vacation pay
through the Date of Termination; (3) an amount equal to one (1) year’s Base
Compensation as of
4

--------------------------------------------------------------------------------



the Date of Termination; and (4) an amount equal to the value of all
compensation (excluding stock option grants) received by Yecies pursuant to
Section 4(b) during the prior year ending on the Date of Termination.  In the
event of termination under this Section 7(a), all other benefits, payments or
compensation to be provided to Yecies hereunder shall terminate and Yecies’
rights in any stock option or incentive plans shall be governed solely by the
terms of the applicable plan and grant. The amount to be paid under this Section
shall be paid as described in Section 7(f).
 
(b)           Disability.  Upon the termination of Yecies’ employment pursuant
to Section 6(d) hereof due to Yecies’ Disability, Yecies shall be entitled to
receive compensation equal to his Base Compensation and any incentive
compensation (excluding stock option grants) pursuant to Section 4(b) that
Yecies would otherwise have earned through the expiration of the Term, as
provided under Section 3.  The amount to be paid under this Section shall be
paid as described in Section 7(f); provided, however that if Yecies is
terminated by reason of Disability, Yecies shall assign to RAI any benefits
received on account of RAI provided disability insurance for the period for
which he has received payments pursuant to this Section 7(b).
 
(c)           By RAI for Cause; By Yecies Other than for Good Reason.  If
Yecies’ employment is terminated by RAI for Cause during the Term, RAI shall pay
Yecies his Base Compensation through the Date of Termination to the extent
earned but not yet paid.  If Yecies voluntarily terminates employment during the
Term, other than for Good Reason, RAI shall pay Yecies his Base Compensation
through the Date of Termination to the extent earned but not yet paid.  In the
event of termination under this Section 7(c), all other benefits, payments or
compensation to be provided to Yecies hereunder shall terminate and the rights
of Yecies in any stock option or incentive plans shall be governed solely by the
terms of the applicable plan and grant.
 
(d)           By RAI Other than for Cause, Death or Disability; by Yecies for
Good Reason.  If, during the Term and before a Change of Control, RAI terminates
Yecies’ employment, other than for Cause, Death or Disability (which shall
include termination of this agreement at the end of its term due to RAI giving
the notice described in the last sentence of paragraph 3 hereof), or Yecies
terminates employment for Good Reason, RAI shall pay to Yecies an amount equal
to the Base Compensation as set forth in Section 4(a) that Yecies would have
earned if he had remained employed by RAI pursuant to this Agreement for a
period of one (1) year following his Date of Termination.  The payments and
benefits provided pursuant to this Section 7(d) are intended as liquidated
damages for a termination of Yecies’ employment by RAI other than for Cause or
for the actions of RAI leading to a termination of Yecies’ employment by Yecies
for Good Reason, and shall be the sole and exclusive remedy therefor.  The
amount to be paid under this Section shall be paid as described in Section 7(f).
In addition, (i) Yecies shall receive the benefits set forth in 7(e)(ii) and
(ii) any restricted stock of RAI or its affiliates outstanding on the Date of
Termination shall be fully vested as of the Date of Termination and all options
outstanding on the Date of Termination shall be fully vested and exercisable in
accordance with the terms of the applicable plan and grant.
 
5

--------------------------------------------------------------------------------



(e)           Following a Change of Control.  If, during the Term, Yecies
terminates his employment following a Change of Control as provided in Section
6(f), or Yecies’ employment is terminated by RAI or RAI’s successor following a
Change of Control then RAI shall provide to Yecies the benefits described below
(the “Severance Benefits”).  All Severance Benefits shall be paid as described
in Section 7(f).
 
(i)           Severance Payment.  In lieu of any further compensation payments
to Yecies for periods subsequent to the Date of Termination, RAI shall pay to
Yecies an amount equal to (A) the Base Compensation as set forth in Section 4(a)
that Yecies would have earned if he had remained employed by RAI pursuant to
this Agreement through the end of the Term; plus (B) any incentive compensation
as set forth in Section 4(b) that that Yecies would have earned if he had
remained employed by RAI pursuant to this Agreement through the end of the
Term.  The incentive compensation paid to Yecies pursuant to the foregoing
sentence shall be an amount which is not less than the amount of incentive
compensation (excluding stock option grants) Yecies received in the year
immediately prior to the Date of Termination.  In addition to the foregoing, any
restricted stock of RAI or its affiliates outstanding on the Date of Termination
shall be fully vested as of the Date of Termination and all options outstanding
on the Date of Termination shall be fully vested and exercisable in accordance
with the terms of the applicable plan and grant.
 
(ii)           Benefits.
 
                    (A)           For the remainder of the Term (the “Separation
Period”), Yecies may elect continued health coverage under RAI’s health plan in
which Yecies participated at the Date of Termination, as in effect from time to
time, provided that Yecies shall be responsible for paying the full monthly cost
of such coverage, which shall be equal to the premium determined for purposes of
continued coverage under section 4980B(f)(4) of the Code (“COBRA Premium”) in
effect from time to time.
 
                    (B)           RAI shall pay Yecies an amount equal to the
COBRA Premium cost of continued health coverage under RAI’s health plan for the
Separation Period, less the premium charge that is paid by RAI employees for
such coverage, as in effect on Yecies’ Date of Termination.  The cash payments
under this subsection (B) shall be increased by a tax gross up payment equal to
Yecies’ income and FICA tax imposed on the payment under this subsection (B).
 
                    (C)           RAI shall pay Yecies an amount equal to the
cost that RAI would incur for life, disability and accident insurance coverage
(as calculated below) for the Separation Period as if Yecies had continued in
employment and participated in RAI’s plans, less the premium charge that is paid
by active RAI employees for such coverage as in effect at Yecies’ Date of
Termination.  The monthly cost of disability, life and accident insurance
coverage shall be calculated based on RAI’s monthly cost of such coverage on
Yecies’ Date of Termination.   The cash payments under this subsection (C) shall
be increased by a tax gross up payment equal to Yecies’ income and FICA tax
imposed on the payment under this subsection (C).
 
6

--------------------------------------------------------------------------------



The payments and benefits provided pursuant to this Section 7(e) are intended as
liquidated damages for a termination of Yecies’ employment, and shall be the
sole and exclusive remedy therefor.
 
 
f.           Payment Provisions.
 
(i)           Except as provided in subsection (ii) below, all amounts paid upon
Yecies’ termination of employment as described in Section 7 shall be payable in
regular payroll installments over the applicable period described in the
applicable subsections .  Such installments shall commence within thirty (30)
days after the date of Yecies’ Date of Termination, subject to Yecies’ delivery
to RAI of an effective release of all claims against RAI and its affiliates in
the standard form provided by RAI for employee terminations (“Release”) and
Yecies’ compliance with Section 13 below. Notwithstanding anything to the
contrary in this Agreement, if RAI is paying Severance Benefits to Yecies
pursuant to Section this 7(f)(i), then COBRA Premiums paid pursuant to Section
7(e)(ii)(B) shall be paid by RAI to Yecies only for the period during which
Yecies elects to participate in continued health coverage under RAI’s health
plan.  Notwithstanding anything in this subsection (f) to the contrary, no
Release shall be required with respect to death benefits under Section 7(a).
 
(ii)           If Yecies’ employment is terminated upon or within two (2) years
after a Change of Control that is a 409A Change of Control, all amounts paid as
upon Yecies’ termination of employment as described in Section 7 shall be
payable in a single lump sum payment instead of installments.  The lump sum
payment shall be made within thirty (30) days after Yecies’ Date of Termination,
subject to Yecies’ delivery to RAI of an effective Release and compliance with
Section 13 below.  For purposes of determining the amounts to be paid pursuant
to Section 7(e)(ii)(B) and Section 7(e)(ii)(C), the single lump sum payment
shall equal the total amount that would otherwise have been paid to Yecies under
Section 7(e)(ii)(B) and Section 7(e)(ii)(C) for the duration of the Separation
Period as determined as of the Date of Termination.
  For purposes of this Section, a “409A Change of Control” means a Change of
Control of RAI that meets the requirements of a change of control under section
409A of the Code and section 1.409A-3(i)(5) of the Treasury Regulations, and any
additional guidance or regulations promulgated under section 409A of the Code.
 
(iii)           Notwithstanding the foregoing, all payments that are subject to
the section 409A six-month delay shall be postponed as described in Section 13
below.
 
8.           Confidential Information.  All confidential information or trade
secrets which Yecies may obtain during the period of employment relating to the
business of RAI and its affiliates shall not be published, disclosed, or made
accessible by him to any other person, firm, or corporation except in the
business and for the benefit of RAI and its affiliates.  The provisions of this
Section 8 shall survive the termination of this Agreement, but shall not apply
to any information which is or becomes publicly available otherwise than by any
breach of this Section 8.
 
9.           Covenant Not to Solicit.  Yecies shall not, during the Term and for
a period ending on the date one (1) year from the Date of Termination, directly
or indirectly through another person or entity (i) induce or attempt to induce
any officer or employee of RAI or its
7

--------------------------------------------------------------------------------



affiliates to leave the employ of RAI or such affiliate, or in any way interfere
with the relationship between RAI and any of its affiliates and any officer or
employee thereof, (ii) hire any person who was an officer or employee of RAI or
any of its affiliates within 180 days after such person ceased to be an officer
or employee of RAI or any of its affiliates or (iii) induce or attempt to induce
any customer, supplier, vendor, licensee, issuer, originator, investor or other
business relation of RAI or any of its affiliates to cease doing business with
RAI or such affiliate or in any way interfere with the relationship between any
such customer, supplier, vendor, licensee, issuer, originator, investor or
business relation and RAI or any of its affiliates.
 
10.           Remedies in Case of Breach of Certain Covenants or
Termination.  RAI and Yecies agree that the damages that may result to RAI from
misappropriation of confidential information or solicitation as prohibited by
Sections 8 and 9 could be estimated only by conjecture and not by any accurate
standard, and, therefore, any breach by Yecies of the provisions of such
Sections, in addition to giving rise to monetary damages, will be enjoined.
 
11.           Assignment.
 
(a)           This Agreement is personal to Yecies and, without the prior
written consent of RAI, shall not be assignable by Yecies.  This Agreement shall
inure to the benefit of and be enforceable by Yecies’ legal representatives.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
RAI and its successors and assigns, and RAI may assign this Agreement to any
company in which RAI has an interest.  Yecies acknowledges and agrees that, if
this Agreement is assigned pursuant to the previous sentence, he will also, if
requested by any affiliate of RAI perform the reasonable duties of a vice
president of finance of any such affiliate.
 
(c)           RAI shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of RAI expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that RAI would have been
required to perform it if no such succession had taken place.  As used in this
Agreement, “RAI” shall mean both RAI as defined above and any such successor
that assumes and agrees to perform this Agreement, by operation of law or
otherwise.
 
12.           Miscellaneous.
 
(a)           Severability.  In case any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal, or unenforceable
in any respect such validity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision(s) had never been contained
herein, provided that such invalid, illegal or unenforceable provision(s) shall
first be curtailed, limited or eliminated only to the extent necessary to remove
such invalidity, illegality or unenforceability with respect to the applicable
law as it shall then be applied.
8

--------------------------------------------------------------------------------



(b)           Modification of Agreement.  This Agreement shall not be modified
by any oral agreement, either expressed or implied, and all modifications
thereof shall be in writing and signed by the parties hereto.
 
(c)           Waiver.  The waiver of any right under this Agreement by any of
the parties hereto shall not be construed as a waiver of the same right at a
future time or as a waiver of any other rights under this Agreement.
 
(d)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the Commonwealth of Pennsylvania,
without giving affect to the principles of conflicts of laws.
 
(e)           Notices.  Any notice to be given pursuant to this Agreement shall
be sufficient if in writing and mailed by certified or registered mail,
postage-prepaid, to the addresses listed below, or to such other address as
either party may notify the other of in accordance with this Section.
 
If to RAI:
 
Resource America, Inc.
              1 Crescent Drive, Suite 203
                              Navy Yard
                              Philadelphia, PA 19112
                    Attn:  Jonathan Cohen
 
If to Yecies:
 
Michael S. Yecies
                               1 Crescent Drive, Suite 203
                               Navy Yard
                              Philadelphia, PA 19112
 
(f)           Duplicate Originals and Counterparts.  This Agreement may be
executed in any number of duplicate originals or counterparts or facsimile
counterparts, each of such duplicate original or counterpart or facsimile
counterpart shall be deemed to be an original and all taken together shall
constitute but one and the same instrument.
 
13.           Section 409A.
 
(a)           Payment Delay.  Notwithstanding anything in this Agreement to the
contrary, if Yecies is a “specified employee” of a publicly traded corporation
under section 409A of the Code and if payment of any amount under this Agreement
is required to be delayed for a period of six (6) months after separation from
service pursuant to section 409A of the Code, payment of such amount shall be
delayed as required by section 409A of the Code, and the accumulated postponed
amount, with interest (if applicable), shall be paid in a lump sum payment
within ten (10) days after the end of the six-month period.  If Yecies dies
during the postponement period prior to the payment of postponed amount, the
amounts withheld on account of section 409A of the Code, with interest (if
applicable), shall be paid to the
 
9

--------------------------------------------------------------------------------


personal representative of Yecies’ estate within sixty (60) days after the date
of Yecies’ death.  A “specified employee” shall mean an employee who, at any
time during the twelve (12) month period ending on the identification date, is a
“specified employee” under section 409A of the Code, as determined by the
Board.  The determination of “specified employees,” including the number and
identity of persons considered “specified employees” and the identification
date, shall be made by the Board in accordance with the provisions of sections
416(i) and 409A of the Code and the regulations issued thereunder.  If a Change
of Control shall have occurred and amounts are postponed on account of section
409A, interest on the postponed amounts shall accrue during for the postponement
period at the prime rate published in the Wall Street Journal on Yecies’ Date of
Termination.
 
(b)           Section 409A Compliance.  This Agreement is intended to comply
with the requirements of section 409A of the Code, and shall in all respects be
administered in accordance with section 409A.  Notwithstanding anything in the
Agreement to the contrary, distributions may only be made under the Agreement
upon an event and in a manner permitted by section 409A of the Code or an
applicable exemption.  All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” under
section 409A.  For purposes of section 409A of the Code, the right to a series
of payments under this Agreement shall be treated as a right to a series of
separate payments.  In no event may Yecies, directly or indirectly, designate
the calendar year of a payment.  All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement shall be for expenses incurred during
Yecies’ lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.
 
IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.
 

 
RESOURCE AMERICA, INC.
     
By:  /s/ Jeffrey F.
Brotman                                                             
         Jeffrey F. Brotman          Executive Vice President

 
 

 
        /s/ Michael S. Yecies
          MICHAEL S. YECIES    

 

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------